HITCHCOCK, C. J.
— This case comes before the Court upon a bill of exceptions, to the charge of the Court given to the jury.
We think the instructions were erroneous. When a minor makes two sales of the same piece of property, during his minority — if he ratify the younger sale first, after his attaining full age, it will defeat a subsequent ratification of the former sale. This position is too clear to require illustration.
In this case, there was competent and contradictory testimony as to the túne when Albert Kennedy became of age : if, as the jury might have found, he became of age on the first of October, 1829, then his sale to Derrick, (if the jury should have believed it *44bona fde,) they must have found for him: but, under the instruction of the Court, they were compell-to find for the plaintiff below.
Let the judgment fie reversed, and the cause remanded.